Case 5:18-cv-00122-.]FL Document 24 Filed 11/14/18 Page 1 of 2

LAW OFFICES OF R. EMMETT MADDEN
R. EMMETT MADDEN, ESQUIRE

NO. 86894

711 WEST AVE

JENKINTOWN, PA 19046

TELE: 215-884-9300

FAX: 215-701-4214

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
OF PENNSYLVANIA

 

l\/luneer Mustafa Tawam,
Dkt. No. 5118~cv~:00122-JFL

Plaintiff
v.
APCI Federal Credit Union,

Defendant

 

STIPULATION FOR DISMI_SSAL WITH PREJUDICE PURSUANT TO
FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)

Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff
Muneer Mustafa Tawam (“Plaintiff”) and Defendant APCI Federal Credit Union stipulate
and jointly request that this Court enter a dismissal with prejudice of Plaintift’ s Cornplaint
in the above-entitled action Each party shall bear its own costs and attorneys’ fees.

Respectfully submitted,

LAW OFFICES OF F. EMMETT MADDEN, P.C.

B`Y: /s/ R. Emmei't Madden
R. EMMETT MADDEN, ESQUIRE

C<)-Counsel:
Scott J. Ferrell, Esq.

ease 5:18-0\/-00122-3|=|_ Documem 24 Filéd 11/14/18 Page 2 of 2

Victoria KnoWles, Esq.

Pacil`lc Trial Attorneys

4100 Newport Place Drive, Suite 800
Newport B€ach, CA 92660

Phone: (949) 706-6464

Fax: (949) 706~6469

FITZPATRICK LENTZ & BUBBA, P.C.

BY:

/s/ Jacob M. Sitman

JACOB M. SITl\/IAN

4001 Schoolhou,se Lan

P.O. Box 219

Center Valley, PA 18034-0219
Phone: (61()) 7.97-9000, ext. 383
Fax: (610) 797-6663

Email: jsitman@tlblaw.com
Attorneys for Defendant

